


110 HR 6272 IH: SMOCTA Reauthorization Act of

U.S. House of Representatives
2008-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6272
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2008
			Mr. Welch of Vermont
			 (for himself and Mr. Hall of New York)
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committees on
			 Veterans’ Affairs and
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize discretionary appropriations to carry out
		  the Service Members Occupational Conversion and Training Act of
		  1992.
	
	
		1.Short titleThis Act may be cited as the
			 SMOCTA Reauthorization Act of
			 2008.
		2.Authorization of
			 appropriations for service members occupational conversion and training
			 actIn addition to amounts
			 made available under section 4495 of the Service Members Occupational
			 Conversion and Training Act of 1992 (10 U.S.C. 1143 note; subtitle G of title
			 XLIV of division D of Public Law 102–484 (106 Stat. 2757 et seq.)), there is
			 authorized to be appropriated to carry out such Act—
			(1)$60,000,000 for
			 fiscal year 2009;
			(2)$60,000,000 for
			 fiscal year 2010;
			(3)$60,000,000 for
			 fiscal year 2011;
			(4)$60,000,000 for
			 fiscal year 2012;
			(5)$60,000,000 for
			 fiscal year 2013;
			(6)$60,000,000 for
			 fiscal year 2014;
			(7)$60,000,000 for
			 fiscal year 2015;
			(8)$60,000,000 for
			 fiscal year 2016;
			(9)$60,000,000 for
			 fiscal year 2017; and
			(10)$60,000,000 for
			 fiscal year 2018.
			
